Citation Nr: 0930049	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  03-29 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a chronic left 
lower extremity disorder to include left leg numbness, 
weakness and instability.  

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or at the housebound 
rate.  

3.  Entitlement to an increased evaluation for right knee 
medial collateral ligament injury residuals, currently rated 
as 30 percent disabling.  

4.  Entitlement to an increased rating for right knee 
osteoarthritis, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant & H. G.


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from February 1980 to May 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Houston, Texas, Regional Office (RO).  

The appellant was afforded a travel Board hearing before the 
undersigned Veteran's Law Judge in September 2007.  A 
transcript of the hearing has been associated with the claims 
file.  

This case has previously come before the Board.  In September 
2007, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The issues of entitlement to increased evaluations for the 
right knee medial collateral ligament injury residuals and 
for right knee osteoarthritis, and of entitlement to special 
monthly compensation are being remanded and are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

A chronic left lower extremity disability is not shown.


CONCLUSION OF LAW

A chronic left lower extremity was not incurred or aggravated 
in service and is not attributable to service-connected 
disease or injury.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  A November 2007 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet 
App. at 120.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted by the following: (1) based on the communications 
sent to the claimant over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence the 
claimant is required to submit in this case; and (2) based on 
the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. 
Apr. 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can 
be predicated on insufficiency of notice since its purpose 
had been served.").  In order for the Court to be persuaded 
that no prejudice resulted from a notice error, "the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations in January 2009.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.

The claimant was also notified of the appropriate disability 
rating or effective date to be assigned in November 2007.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria & Analysis

The appellant asserts that he has a left lower extremity 
disorder related to service, or in the alternative, due to 
service-connected disability.  In this case the Board finds 
that service connection for a left lower extremity disorder 
is not warranted.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in active service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. §§  3.303, 3.304.  The Board notes that the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F.3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  

In that regard, the January 2009 VA neurologic examination 
report reflects complaints of numbness, weakness, and 
instability in the left leg, as well as radiating pain down 
the left leg from the low back, and a December 2003 rating 
decision reflects that the appellant is service-connected for 
low back strain.  Regardless, the January 2009 VA examiner 
stated that there was no evidence of anything in service that 
would relate to any neurological abnormality of his left leg 
and that there was no objective neurological dysfunction 
relating to his left leg.  The Board notes that while the 
examiner stated recent events affecting the appellant's back 
may have caused left leg nerve root irritation causing 
symptoms down his left leg, objective examination was intact, 
electromyography (EMG) of the left leg in February 2009 was 
normal and no electrodiagnostic evidence of left lumbosacral 
radiculopathy was specifically noted.  

The Board notes that while the EMG report reflects a 
recommendation for magnetic resonance imaging (MRI) of the 
left lower extremity for potential anatomic pathology in the 
lumbar spine, with notation that EMG preferentially could 
examine only large nerve fibers and that small nerve fiber 
radiculopathy may go undetected, the records reflect that the 
appellant failed to report for the scheduled VA MRI in 
February 2009.  See 38 C.F.R. § 3.655.  To the extent that 
the appellant experiences left leg pain/discomfort, the Board 
notes that pain cannot be compensable in the absence of proof 
of an in-service disease or injury to which the current pain 
can be connected by competent evidence.  See Sanchez-Benitez 
v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In this case, 
the competent evidence does not establish that the appellant 
has disability of the left lower extremity during the 
relevant period.  See McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007) (noting that the requirement of a current 
disability is satisfied when the claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim and that a claimant may be 
granted service connection even though the disability 
resolves prior to the Secretary's adjudication of the claim).  

A determination as to whether the appellant has a left lower 
extremity disability and/or whether such is related to 
service requires competent evidence.  The appellant is 
competent to report his symptoms.  As a layman, however, his 
opinion alone is not sufficient upon which to base a 
determination as to diagnosis or a relationship between 
service and current disability.  Rather, the Board must weigh 
and assess the competence and credibility of all of the 
evidence of record.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992); See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The pivotal issue in this case is whether the appellant has a 
current disability of the left lower extremity.  In that 
regard, the Board has accorded more probative value to the 
January 2009 VA medical opinions establishing that the 
appellant does not have a chronic left lower extremity 
disability.  The Board finds the VA reports to be adequate 
for making a determination in this case, with the examiners 
having reviewed the claims file, having provided detailed 
reports in regard to the left lower extremity based on 
objective clinical findings, to include EMG and x-ray 
examination, and having specifically stated that there was no 
left lower extremity disorder.  

Absent a left lower extremity disability during the relevant 
period, service connection is not warranted.  In the absence 
of proof of disability, there can be no valid claim.  That a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  
Thus, service connection is not warranted under any theory of 
entitlement.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.


ORDER

Service connection for a chronic left lower extremity 
disorder is denied.  


REMAND

In the September 2007 remand, the Board noted that statements 
of the appellant were construed as claims for increased 
evaluations for his right knee medial collateral ligament 
injury residuals and for right knee osteoarthritis, that the 
AOJ had not had an opportunity to adjudicate the claims, and 
that the issues were inextricably intertwined with the issue 
of entitlement to special monthly compensation.  It was noted 
that the appellant should be informed in writing of the 
resulting decision and his associated appellate rights.  The 
increase rating claims pertaining to the right knee have not 
been adjudicated.  See Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should adjudicate the issues 
of entitlement to increased evaluations 
for the right knee medial collateral 
ligament injury residuals and right knee 
osteoarthritis.  

2.  If the benefits sought on appeal 
remain denied, a supplemental statement of 
the case should be issued and the 
appellant afforded a reasonable 
opportunity in which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


